
	
		II
		110th CONGRESS
		2d Session
		S. 3647
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 27
			 (legislative day, September 17), 2008
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Appropriations
		
		A BILL
		To assist the State of Louisiana in flood
		  protection and coastal restoration projects, and for other
		  purposes.
	
	
		1. Flood protection and coastal restoration
			 projects, State of Louisiana
			(a)DefinitionsIn this section:
				(1)SecretaryThe term Secretary means the
			 Secretary of the Army.
				(2)StateThe term State means the State
			 of Louisiana.
				(b)AppropriationsThere is authorized to be appropriated and
			 is appropriated, without fiscal year limitation, to the Secretary on October 1,
			 2008, out of any funds in the Treasury not otherwise appropriated,
			 $1,500,000,000—
				(1)for levee and flood protection repairs,
			 restoration, and improvements, critical coastal restoration projects, the
			 dredging of effected waterways, and the beneficial use of dredged material in
			 the State; and
				(2)to be provided by the Secretary to the
			 State in accordance with subsection (c).
				(c)Duty of SecretaryThe Secretary shall provide to the State
			 the amounts appropriated under subsection (b) on the later of—
				(1)a date that is not later than 90 days after
			 the date on which the Governor of the State submits to the Secretary a plan
			 describing the means by which the State will use the amounts appropriated under
			 subsection (b); or
				(2)October 1, 2008.
				
